Citation Nr: 1221756	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sciatica with radiculitis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 12, 1980 to September 12, 1980, and from December 2003 to March 2005.  The Veteran received, among other awards, the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, inter alia, denied the Veteran's claim of entitlement to service connection for sciatica with radiculitis.

This case has previously been before the Board, most recently in January 2012, when it remanded the Veteran's claim for a supplemental VA opinion.  A VA opinion was rendered in February 2012.  The Board's remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDING OF FACT

The weight of the competent evidence of record is against a finding that the Veteran has sciatica with radiculitis that is related to active military service.


CONCLUSION OF LAW

Sciatica with radiculitis was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated May 2007 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  

Pursuant to a Board remand from December 2010, the Veteran was provided with a VA examination of his claimed sciatica condition in January 2011.  Upon review of this examination report, the Board, in a January 2012 remand, determined that a supplemental opinion was required.  A supplemental opinion was provided in February 2012.  The January 2011 VA examination (as supplemented in February 2012) demonstrates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the January 2011 examination report (as supplemented in February 2012) is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

In his October 2008 substantive appeal, the Veteran requested a local hearing before a Veterans Law Judge.  A local hearing was scheduled for July 29, 2011.  The Veteran failed to appear for that hearing.  A postponement was neither requested nor granted, the Veteran has not asserted any good cause for missing the hearing, nor has he requested a rescheduling of the hearing.  Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704 (2011).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection 

The Veteran contends that he has sciatica with radiculitis.  For the most part, the Veteran has argued that he suffers from sciatica secondary to a lumbar spine disability, but for the sake of completeness, the Board will address both direct and secondary theories of entitlement.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.     § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As indicated above, service connection on either a direct or secondary basis first requires medical evidence of a current disability.  In the absence of medical evidence or persuasive probative lay evidence showing the veteran has the condition alleged, service connection is not warranted.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection is limited to cases in which the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (stating that service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, the Board observes that some of the evidence of record suggests that the Veteran has been diagnosed with sciatica.  For example, in April 2007, the Veteran complained of a recent flare of leg pain that extended anterolaterally down the right leg to the knee.  At the time of the April 2007 clinical visit, the Veteran stated that his leg pain had improved by approximately 50 percent.  A VA clinician then diagnosed the Veteran with right-side sciatica with radiculitis.

The Veteran was provided with a VA examination of his claimed sciatic condition in January 2011.  The examiner noted the Veteran's complaints of shooting pain from his lower back through his right leg, and his reports of occasional numbness and tingling of the right foot.  The Veteran has paresthesias but denied dysesthesias and allodynia.  Upon physical examination, the Veteran could walk on his toes and heels.  A straight leg raise test was negative bilaterally.  The Veteran was intact as to pain, light touch, temperature, and vibration to the lower extremities.  Ankle and knee jerks were 2+ bilaterally.  The examiner concluded that the Veteran exhibited no clinical evidence of sciatica or radiculopathy.

In January 2012, the Board remanded the Veteran's case in order to solicit an addendum opinion from the January 2011 examiner.  The Board asked the examiner to address the apparent inconsistency between the evidence of record suggesting that the Veteran had sciatica with radiculopathy and the examiner's finding against such a diagnosis.  The examiner provided an addendum opinion in February 2012.

Upon an additional review of the Veteran's claims file, the examiner reconciled his objective findings with earlier evidence that suggested that the Veteran had sciatica.  The examiner explained that at the time of the April 2007 clinical examination that diagnosed the Veteran with right-side sciatica with radiculitis, the Veteran's physical examination was normal.  Indeed, the April 2007 clinical note indicated that the Veteran could walk on his heels and toes, and his straight leg test was negative.  The examiner further noted that the Veteran's January 2011 physical examination was similarly negative for clinical manifestations of sciatica with radiculitis.  Accordingly, the examiner concluded that while the Veteran had a subjective complaint of right leg pain, such pain was not of such severity so as to clinically manifest signs of sciatica or radiculitis.  

The Board places greater weight on the opinion proffered by the VA examiner that conducted the January 2011 examination than that proffered by the VA physician that authored the April 2007 VA clinical notation.  The January 2011 examiner conducted a thorough examination of the Veteran, reviewed the Veteran's claims folder, and addressed the April 2007 clinical notation prior to rendering a definitive opinion on the matter in January 2012.  This opinion appears consistent with the other evidence of record and explains that despite the Veteran's complaints, neurological examination in April 2007 was essentially normal.  Accordingly, the Board finds the January 2012 to be more probative and it is afforded great probative weight.  

Accordingly, the Board finds that the weight of the medical evidence of record does not indicate that the Veteran has had sciatica with radiculopathy at any time during the appeal period.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has presented no other competent evidence demonstrating sciatica with radiculitis.  See 38 C.F.R.  § 3.309(a) (2011).  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (stating that it is a claimant's responsibility to support a claim for VA benefits.) 

The Board has no reason to doubt the sincerity of the Veteran's belief that he current has sciatica.  Indeed, he is competent to testify as to symptomatology such as experiencing pain in his legs.  Furthermore, the Board provided the Veteran with an examination based on the competency of his reports of leg pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to opine that any symptomatology associated with leg pain is attributable to a particular underlying disability, such as sciatica with radiculopathy.  Furthermore, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, the weight of the competent evidence of record, as noted above, fails to show the Veteran's subjective symptoms are manifestations of a chronic disability of the sciatic nerve.

In the absence of any probative evidence of the existence of sciatica with radiculopathy, the claim fails to satisfy the first Hickson/Wallin element, and service connection may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (noting that service connection cannot be granted if the claimed disability does not exist).  In reaching this conclusion, the Board also considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sciatica with radiculitis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


